Gholson, J.
The general principle requires, that the proximate and natural consequences of the breach of contract in such a case as the present, should form the subject of the damages to be recovered. 18 Barb. 371 and cases cited: 2 Greenl. Ev. 256. Difficulty has occurred in applying this rule to particular cases; but in the present case, the loss of an unusually high price for the article, at its ultimate point of destination, does not seem to me to be either a proximate or natural consequence of the breach of contract.
*152Had there been an entire failure to deliver the whisky, the measure of damages seems to be fixed by the decisions, at the value of the article at the time and place of delivery, and interest for the delay. M. Gregor vs. Kilgore, 6 Ohio 358: 5 Conn. 222; 5 W. & S. 106.
There having been a delivery at the place agreed on, though not at the time, it is difficult to see, how greater damages can be recovered, than would have been allowed, had there been no delivery at all. And if there had been no delivery, the market price of the article at Napoleon would fix the damages. 6 Ohio 358.
But, if we could have reference to Little Rock, I do not think a temporary high price, owing to accidental circumstances, would furnish a proper guide. 3 Hill 333, 338. Such a price can scarcely, with any propriety, be considered a market price. Where an article of a particular description, and of constant demand, is in the hands of one or two individuals, and owing to temporary causes the quantity cannot be increased, it would be scarcely proper to admit, that what they might choose to ask, or be able to exact, would form “ a proper basis upon which to determine the value, when the fact becomes material in the administration of justice.” 3 Hill 338. In this case, the witness says, that of the particular description of whisky, there was none in the market. He could have got the high price, if he had had the article. It then becomes the mere loss of a bargain — of a chance for a speculation. If the plaintiff in this case had in view a temporarily inflated price for liquors at Little Rock, and the importance of his consignment reaching there among the earliest arrivals, on the rise of the river, he should have made his contract specially with reference thereto. He should at *153least have communicated these particular circumstances to the carrier. The plaintiff not having done so, I feel that I would he doing injustice, to visit on the carrier, the loss to the plaintiff of the high price in the Little Rock market.
Having disposed of this part of the plaintiff’s claim, I next come to a consideration of the actual legal damages sustained by him, on account of the breach of the contract. After considering each item of damage, and giving what I consider a fair estimate to each, I make the amount $30, for which he will be entitled to a judgment; but as the amount is under the jurisdiction of a Justice of the Peace, I can give him no costs.